Citation Nr: 0927029	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-25 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for kidney disease, 
including lupus nephritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to November 
1989 and from October 1992 to December 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a hearing before the Board in March 2009.  


FINDING OF FACT

Kidney disease, including lupus nephritis, was not manifested 
during service or for years after service, nor is the current 
kidney disease, including lupus nephritis, otherwise causally 
or etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for kidney disease, 
including lupus nephritis, have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in June 2004.  In March 2006, the Veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Although the latter 
notice was not provided to the Veteran prior to the initial 
adjudication of his claim, the Board finds no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against entitlement to service connection, any questions 
as to the appropriate disability rating and effective dates 
to be assigned are rendered moot. 

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records, post-service VA and private medical 
records, and records from the Social Security Administration.  
The evidence of record also contains several reports of VA 
examinations.  The examination reports obtained are fully 
adequate and contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.  

Criteria & Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In addition, service connection may also be granted for 
certain chronic diseases, including systemic lupus 
erythematosus, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.309(a).

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In addition to service connection based on incurrence or 
aggravation in service, a disability may also be service 
connected if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
A claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability aggravates a nonservice-connected disability.  
38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran essentially contends that his lupus nephritis 
began in service, but was not diagnosed until after 
separation from service.

Service treatment records dated in July 1997 reflect that the 
Veteran was treated for complaints of back pain around the 
kidneys for the past two days.  On examination, the examiner 
noted blood in the urine and diagnosed renal stones.  There 
are no other service treatment records related to kidney 
disease, and no service treatment records related to lupus 
nephritis.  

VA medical records dated from 2001 to 2008 reflect treatment 
for a variety of conditions.  A March 2004 VA renal clinic 
note by Dr. L.B.H. reflects that the Veteran had arthritis of 
multiple joints for seven or eight years and hypertension for 
two months.  The physician reviewed the results of laboratory 
tests, a kidney ultrasound and a pyelogram, and diagnosed 
possible nephritis with blood and proteinuria.  He noted that 
the Veteran had arthritis and dysuria as well as questionable 
iritis.  The differential diagnoses were Reiter's syndrome, 
lupus nephritis, and rheumatoid arthritis.  Later in March 
2004, Dr. L.B.H. found that the most likely diagnosis was 
lupus nephritis.  In October 2004, Dr. L.B.H. stated that the 
Veteran's kidney biopsy was consistent with lupus nephritis 
Class 4C with moderate sclerosis indicating some degree of 
chronicity, and also had arthritic symptoms for around 10 
years.  He opined that the onset of the Veteran's lupus could 
date back to military service.  

At a December 2004 VA examination performed to evaluate the 
Veteran's hypertension, the examiner noted that a July 1997 
service treatment record reflected a diagnostic impression of 
renal stones but he did not find follow-up ultrasound 
reports.  He said he could not comment on whether the Veteran 
had a renal stone at the time.  He noted that the Veteran had 
untreated hypertension in 1999 and had multiple 
musculoskeletal symptoms from 1997 until his diagnosis of 
lupus in 2004.  He stated that based on this history, it was 
as likely as not that he did have symptoms of musculoskeletal 
and multiple joint pain, as documented in VA medical records 
that were related to lupus nephritis and only recently 
diagnosed.  He added, "As a result, it is as likely as not 
that the Veteran's hypertension was present as a result of 
lupus nephritis that was diagnosed at the time.  However this 
is speculative and his blood pressure could also have been 
related to essential hypertension."

In a March 2005 addendum, the December 2004 VA examiner 
stated that he had reviewed the claims file and his prior 
note, and indicated that the Veteran had elevated blood 
pressure readings prior to separation from service in 1999, 
and was not diagnosed with hypertension or lupus nephritis at 
that time.  He noted that the lupus nephritis diagnosis was 
made in March 2004.  He stated, "Based on this information, 
it is unlikely that the Veteran's elevated blood pressure 
along with his symptoms of ureteral and renal stones was 
related to his lupus nephritis diagnosed in March of 2004."  
He opined that the Veteran had essential hypertension present 
during service.

Service connection was granted for hypertension in a June 
2005 rating decision.

The Veteran underwent a VA infectious, immune, and 
nutritional disabilities examination in January 2006.  The 
Veteran reported in-service arthralgia of multiple joints, 
episodes of flu, back pain, and intermittent difficulty 
voiding.  The examiner noted that he had reviewed the 
Veteran's claims file.  Current complaints included pain in 
his kidneys in the right posterior back area where he thought 
his kidneys should be, as well as some intermittent 
difficulty with symptoms of prostatism with difficulty 
voiding, but no actual symptoms to suggest renal colic and no 
history given by the Veteran of renal stones.  Following 
physical examination, the examiner diagnosed lupus nephritis 
dating to 2004, which was improved on current treatment, 
hypertensive vascular disease, and chronic prostatitis.  The 
examiner opined that the currently elevated blood pressure 
was less likely than not early manifestations of lupus 
nephritis diagnosed in 2004.  He stated that it would be 
speculative at best to take this position, but it was not a 
valid medical assumption, and that there was no known 
relationship between hypertensive vascular disease and lupus 
nephritis.

In a March 2006 addendum, the January 2006 examiner noted 
that he had again reviewed the claims file, and noted that 
there was an onset of joint symptoms in 1994, and that a 
diagnosis of lupus was made 10 years later.  The examiner 
opined that it is less likely than not that the arthritic 
symptoms in 1994 were the early expressions of lupus.  

The Veteran underwent another VA infectious, immune, and 
nutritional disabilities examination in August 2008, 
performed by a different examiner.  The Veteran related that 
he had microscopic hematuria when he was in the service, 
although he was diagnosed with lupus in 2003, complicated by 
Class IV lupus nephritis diagnosed by renal biopsy in March 
2004.  

Following physical examination, the examiner diagnosed lupus 
nephritis.  As to whether the Veteran's current lupus 
nephritis with kidney disease was related to blood in the 
urine while the Veteran was in the service, the examiner was 
unable to give an opinion without resorting to speculation, 
as to whether the Veteran's current lupus nephritis with 
kidney disease was related to blood in the urine while the 
Veteran was in service.  The examiner noted that the claims 
file was not available for review.

In an October 2008 addendum, the August 2008 VA examiner 
noted that the claims file was reviewed.  The examiner opined 
that the current lupus condition is less likely than not 
related to the blood in urine which the Veteran had in 
service.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

Evidence weighing in favor of the claim includes the October 
2004 medical opinion by Dr. L.B.H., who opined that the onset 
of the Veteran's lupus "could" date back to military 
service, and the December 2004 medical opinion by a VA 
examiner, who gave a conflicting medical opinion that it was 
both "as likely as not" that the Veteran's hypertension was 
present as a result of lupus nephritis, and also stated that 
his opinion was speculative; moreover, in March 2005 he 
opined that it was unlikely that the Veteran's hypertension 
was related to lupus nephritis.

Evidence weighing against the claim includes the January 2006 
opinion by a VA examiner who indicated that there was no 
known relationship between hypertensive vascular disease and 
lupus nephritis, and that the currently elevated blood 
pressure was less likely than not early manifestations of 
lupus nephritis diagnosed in 2004.  In March 2006, the 
examiner opined that it was less likely than not that the 
arthritic symptoms in 1994 were the early expressions of 
lupus.  Additional evidence weighing against the claim 
includes an August 2008 VA medical opinion to the effect that 
the current lupus condition is less likely than not related 
to the blood in urine which the Veteran had in service.  

The Board finds it significant that the October 2004 opinion 
by Dr. L.B.H. and the December 2004 VA medical opinion 
addressed only the possibility that the claimed disability 
began in service, not the probability.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. at 23 (medical opinions which are speculative or 
inconclusive in nature cannot support a claim).  Moreover, 
the December 2004 examiner later revised his medical opinion 
after reviewing the Veteran's claims file.  The Board finds 
that the VA examination findings in January 2006, March 2006 
and August 2008 are entitled to more weight than the findings 
by Dr. L.B.H., as the examiners reviewed the claims file and 
their medical opinions are supported by rationales.

Additionally, the record does not show pertinent complaints 
or medical treatment for a number of years after discharge 
from service.  A prolonged period without medical complaint 
can be considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing lupus nephritis/kidney disease for four years 
between the period of active duty and the evidence showing 
treatment for lupus nephritis/kidney disease is itself 
evidence which tends to show that no lupus nephritis/kidney 
disease was incurred as a result of service.  

Systemic lupus erythematosus was not diagnosed within the 
first post-service year, as required for presumptive service 
connection.  38 C.F.R. §§ 3.307, 3.309.  The weight of the 
competent medical evidence does not demonstrate that current 
kidney disease, to include lupus nephritis, was caused or 
aggravated by service-connected disability, as required for 
secondary service connection under 38 C.F.R. § 3.310.

The Board has considered the Veteran's own lay statements to 
the effect that the lupus nephritis/kidney disease was due to 
service.  However, the Veteran is not competent to provide a 
medical nexus opinion between lupus nephritis/kidney disease 
and an injury, disease, or event of service origin.  Where, 
as here, the determinative issue involves a question of a 
medical nexus or medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that lupus nephritis/kidney disease is 
related to an injury, disease, or event of service origin.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board is sympathetic to the Veteran's contentions, 
however, the record fails to show competent and probative 
evidence of kidney disease, to include lupus nephritis in 
service or for years thereafter, and the preponderance of the 
evidence is against a finding that the condition is due to or 
aggravated by service or a service-connected disability.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for kidney disease, including lupus 
nephritis, is denied.



____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


